I concur in the main in the views set forth in the opinion in chief, but not altogether with what is therein said with reference to section 112 of the Constitution. If the *Page 731 
statute had provided that the expense of the auditing department created by it should be paid from a fund raised by collecting from each of the counties the sum of two hundred dollars, irrespective of the assessed value of the property therein, a very serious question in my judgment under this section of the Constitution would have been thereby raised, but the statute does not so provide. The two hundred dollars to be collected from each of the counties and state institutions is simply an advance payment by the counties and state institutions on the debt to be thereafter incurred by each of them for the auditing of its books as provided by the statute.